Opinion issued March 26, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00123-CV
                           ———————————
                        JAMI DAVENPORT, Appellant
                                        V.
              ALIGN STRATEGIC PARTNERS, LLC, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-56614


                         MEMORANDUM OPINION

      Appellant, Jami Davenport, has filed a motion to dismiss the appeal. No

other party has filed a notice of appeal, and no opinion has issued. Further,

although appellant failed to include a certificate of conference in her motion,

appellant’s motion includes a certificate of service, more than 10 days have passed
since the motion was filed, and no party has responded to the motion. See TEX. R.

APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2